DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 74, 78-79 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 8, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 67, 77 & 84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 & 18 of U.S. Patent No. 10/799288. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed sets are directed towards a closure device and a system for closing an atrial appendage comprising an elongate body comprising a lumen, a snare loop assembly comprising s snare, a suture loop and a retention member releasably coupling the snare and the suture loop and a handle configured to actuate the snare loop assembly, and first and second guides configured to be advanced into an interior of the atrial appendage.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 67-73, 75-77, 80-82 & 84-86 is/are rejected under 35 U.S.C. 103 as being obvious over Fung et al. (US 2013/0144311) in view of Foley et al. (US 2002/0143326)
The applied reference has a common inventor, Fung et al., with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.



67.  A closure device for closing an atrial appendage comprising (e.g., see Fig 1): an elongate body (e.g., element 108/302)comprising a lumen therethrough; a snare loop assembly (e.g., element 100) comprising a snare (e.g., element 102/320), a suture loop (e.g., element 104), and a retention member (e.g., element 106) releasably coupling the snare and the suture loop,; and a handle (e.g., element 300) configured to actuate the snare loop assembly {e.g., [0046], [0111] & (Figs 1 & 3A)}.

77. A system for closing an atrial appendage comprising: a closure device comprising an elongate body comprising a lumen therethrough, a snare loop assembly comprising a snare, a suture loop, and a retention member releasably coupling the snare and the suture loop, and a handle configured to actuate the snare loop assembly,; a first guide configured to be advanced into an interior of the atrial appendage, wherein the first guide element comprises an ablating and/or abrading element, and wherein the ablating and/or abrading element is configured to ablate and/or abrade the interior of the atrial appendage; and a second guide configured to be advanced into a pericardial space {e.g., [0046], [0111], [0159]-[0161] & (Figs 1 & 3A)}.

82. The system of claim 77, wherein the first guide comprises an expandable member (e.g., [0159]-[0161]).

84. A system for closing an atrial appendage comprising: a closure device comprising an elongate body comprising a lumen therethrough, a snare loop assembly comprising a snare, a suture loop, and a retention member releasably coupling the snare and the suture loop, and a handle configured to actuate the snare loop assembly, wherein the snare comprises an electrode positioned between a fixed end of the snare and the retention member; a first guide configured to be advanced into an interior of the atrial appendage and comprising a lumen therethrough; a second guide configured to be advanced into a pericardia! space and slideably disposed within the lumen of the closure device; and an ablating or abrading element configured to be slideably disposed within the lumen of the first guide and advanced from a distal end thereof, wherein the ablating or abrading element is configured to ablate or abrade interior tissue of the atrial appendage {e.g., [0046], [0111], [0159]-[0161] & (Figs 1 & 3A)}.

	Fung et al. discloses the claimed invention having a closure device and a system for closing an atrial appendage with said device comprising an elongate body, a snare loop assembly, a suture loop, a retention member releasably coupling the snare and the suture loop and a first guide configured to be advanced into an interior of the atrial appendage except wherein said snare further comprises an electrode, i.e. a plurality of electrodes, positioned between a fixed end of the snare and the retention member and configured to monitor a tissue parameter, i.e. an electrical signal and/or termperature and said first guide further comprising an ablating and/or abrading element.  Foley et al. teaches that it is known devices and a method that utilize a guide structure for placement of an ablation probe comprising one or more integrated-electrodes within or in contact with organ tissue to deliver electrical impulse and a sensor for measuring electrical characteristics of the tissue proximate to a target {e.g., [0013]-[0014], [0016], [0019]-[0020], [0025] & (Fig 2)}.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device and system as taught by Fung et al. with the use of multiple electrodes, ablating devices and sensors as taught by Foley et al. since such a modification would provide the closure device and a system for closing an atrial appendage with said device comprising an elongate body, a snare loop assembly, a suture loop, a retention member releasably coupling the snare and the suture loop and a first guide configured to be advanced into an interior of the atrial appendage wherein said snare further comprises an electrode, i.e. a plurality of electrodes, positioned between a fixed end of the snare and the retention member and configured to monitor a tissue parameter, i.e. an electrical signal and/or termperature and said first guide further comprising an ablating and/or abrading element for providing the predictable results pertaining to obtaining and utilizing measurements that gauge whether an ablation, surgical procedure has been satisfactory performed based on electrical characteristics that are measured proximate to tissue that is treated {e.g., Foley, [0013]-[0014], [0016], [0019]-[0020], [0025] & (Fig 2)}.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571) 270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792